 


109 HR 4834 IH: Businesses Supporting Education Act of 2006
U.S. House of Representatives
2006-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4834 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2006 
Mr. English of Pennsylvania (for himself and Mr. Pickering) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a business tax credit for contributions to education scholarship organizations. 
 
 
1.Short titleThis Act may be cited as the Businesses Supporting Education Act of 2006. 
2.Tax credit for contributions to education scholarship organizations 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following new section: 
 
45N.Contributions to education scholarship organizations 
(a)General ruleFor purposes of section 38, in the case of a corporation, partnership, or trade or business carried on as a sole proprietorship, the education scholarship credit determined under this section for the taxable year is the aggregate amount of qualified contributions for the taxable year. 
(b)Limitation 
(1)Dollar limitationThe amount of the credit determined under this section for any taxable year shall not exceed $100,000. 
(2)Application to partnerships and S corporationsIn the case of a partnership, the limitations of paragraph (1) shall apply with respect to the partnership and with respect to each partner. A similar rule shall apply in the case of an S corporation and its shareholders.  
(c)Qualified contributionsFor purposes of this section— 
(1)In generalThe term qualified contribution means a charitable contribution (as defined by section 170(c)) to an education scholarship organization. 
(2)Education scholarship organizationThe term education scholarship organization means any organization which is described in section 170(c)(2) and exempt from tax under section 501(a) and whose exclusive purpose is to provide scholarships for the qualified elementary and secondary education expenses of eligible students. 
(3)Eligible studentThe term eligible student means an individual— 
(A)who is enrolled in an elementary or secondary school (within the meaning of section 530(b)(4)(B)), 
(B)who is a member of a household with a total annual household income which does not exceed 250 percent of the Federal poverty guidelines (as determined by the Secretary of Health and Human Services), and 
(C)with respect to whom the taxpayer is entitled to a deduction for the taxable year under section 151. 
(4)Qualified elementary and secondary education expensesThe term qualified elementary and secondary education expenses has the meaning given such term by section 530(b)(4), except that child shall be substituted for beneficiary and a child shall be substituted for the designated beneficiary of the trust in clauses (i) and (iii) of subparagraph (A) thereof. 
(5)ScholarshipThe term scholarship does not include any payment to fulfill or fund any obligation or project of any school or school system to provide a free, appropriate public education. 
(d)Denial of double benefitNo deduction shall be allowed under any provision of this chapter for any expense for which a credit is allowed under this section. 
(e)ElectionThis section shall apply to a taxpayer for a taxable year only if such taxpayer elects to have this section apply for such taxable year.. 
(b)Excise tax on failure of education scholarship organizations to make distributions 
(1)In generalChapter 42 of such Code (relating to private foundations and certain other tax-exempt organizations) is amended by adding at the end the following new subchapter: 
 
FEducation scholarship organizations 
 
Sec. 4966. Tax on failure to distribute receipts. 
4966.Tax on failure to distribute receipts 
(a)Tax imposedThere is hereby imposed a tax on the failure of an education scholarship organization to make required distributions before the distribution deadline. 
(b)Amount of taxThe tax imposed by subsection (a) shall be equal to 15 percent of the excess (if any) of— 
(1)the required distribution amount with respect to a taxable year, over 
(2)the amount of receipts of the education scholarship organization for such taxable year which are distributed before the distribution deadline with respect to such receipts. 
(c)DefinitionsFor purposes of this section— 
(1)Required distribution amountThe required distribution amount with respect to a taxable year is the amount equal to 90 percent of the total receipts of the education scholarship organization for such taxable year. 
(2)DistributionsDistributions include amounts which are formally committed but not distributed.  
(3)Distribution deadlineThe distribution deadline with respect to receipts for a taxable year is the first day of the second taxable year following the taxable year in which such receipts are received by the education scholarship organization. 
(d)Reasonable cause exceptionThe tax imposed by subsection (a) shall not apply with respect to any failure to make required distributions before the distribution deadline which is not willful and is due to reasonable cause.. 
(2)Abatement of tax 
(A)General ruleSubsection (b) of section 4962 of such Code (defining qualified first tier tax) is amended by striking or D and inserting D, or F. 
(B)First tier taxSubsection (a) of section 4963 of such Code (defining first tier tax) is amended by inserting 4966, after 4958,. 
(C)Taxable eventSubsection (c) of section 4963 of such Code (defining taxable event) is amended by inserting 4966, after 4958,. 
(3)Correction periodSubparagraph (A) of section 4963(e)(2) of such Code (relating to special rules for when taxable event occurs) is amended by inserting or 4966 after 4942. 
(4)Conforming amendmentThe table of subchapters for chapter 42 of such Code is amended by adding at the end the following new item: 
 
 
Subchapter F. Education scholarship organizations.. 
(c)Credit to be part of general business creditSubsection (b) of section 38 of such Code (relating to general business credit) is amended by striking plus at the end of paragraph (29), by striking the period at the end of paragraph (30) and inserting , plus , and by adding at the end the following new paragraph: 
 
(31)the education scholarship credit section 45N(a).. 
(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45M the following new item: 
 
 
Sec. 45M. Contributions to education scholarship organizations.. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
